By the Court, Crockett, J.:
The conveyance by the defendant to the plaintiff of the four hundred acres, including the premises in controversy, was by a quitclaim deed; and it appears from the findings that the land was then a part of the public domain of the United States. It has been repeatedly decided by this Court that a conveyance by a quitclaim deed does not preclude the grantor from afterwards acquiring and holding for his own use the true title to the land. (Gee v. Moore, 14 Cal. 472; San Francisco v. Lawton, 18 Cal. 465; Morrison v. Wilson, 30 Cal. 344; Cadiz v. Majors, 33 Cal. 288.) The defendant was, therefore, at liberty to acquire for his own benefit the title of the Government, by preemption or otherwise, notwithstanding his prior conveyance to the plaintiff. The only evidence offered by the defendant in support of his alleged preemption claim was a certificate by the Receiver of the proper Land District of the United States, to the effect that the defendant had made full payment for the land in controversy, under a preemption entry. The plaintiff insists that this is not a final certificate of purchase, and that such final certificate must be issued by the Register, and not by the Receiver. He, therefore, claims that the Receiver’s certificate is not evidence of title, either legal or equitable, in the defendant. But it is evidence that the defendant has taken the necessary steps towards preempting the land, and has proceeded so far in that direction that he has paid to the' proper officer the full purchase price therefor. Whatever may be the legal effect of the certificate, as between the defendant and the Government, it is clear that it establishes in the defendant a right to the possession as *331against one who shows no title. I am, therefore, of opinion, that the plaintiff is not entitled to recover.
Judgment reversed, and cause remanded, with an order to the Court below to enter a judgment for the defendant on the findings.